NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD LOUIS ARNOLD PHILLIPS,                  No.    18-16790

                Plaintiff-Appellant,            D.C. No. 5:17-cv-00875-EJD

 v.
                                                MEMORANDUM*
KEVIN CHAPPELL, Warden, San Quentin
State Prison; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Richard Louis Arnold Phillips appeals pro se from

the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

federal claims in connection with his confinement in state prison. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      The district court properly dismissed Phillips’s claim premised on his

allegedly illegal confinement in state prison as barred by Heck v. Humphrey, 512

U.S. 477 (1994), because success on this claim would necessarily demonstrate the

invalidity of the duration of his confinement. See Wilkinson v. Dotson, 544 U.S.

74, 78 (2005) (“[A] prisoner in state custody cannot use a § 1983 action to

challenge the fact or duration of his confinement.” (citation and internal quotation

marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendants’ motion to take judicial notice (Docket Entry No. 19) is denied

as unnecessary.

      AFFIRMED.




                                          2